Mr. Justice Wole
delivered the opinion of the court.
Mariano Riera Palmer, a notary public of Mayagiiez, whose commission bears date June 1, 1892, on behalf of himself and other notaries makes an application for a mandamus, peremptory or alternative as the case may be, commanding Samuel D. Gromer, Treasurer, A. P. Sawyer, Auditqr, and Foster V. Brown, Attorney General of Porto Rico; to fix as soon as possible the actual value of each of the notarial offices in existence before January 1, 1901. To determine this valuation was one of the duties fixed on the same or a similar commission of executive officials by the Law of March 9, 1905. The petition in this case sets up that, instead of fixing said valuation, the said commission proceeded to characterize the claims of said notaries as void and ineffectual from a legal standpoint and that they thus avoided the duty imposed upon them by law. However, the essential duty imposed upon said commission by said law was to report to the Legislature at its next regular session. This report was made to the Legislature. If the report was unsatisfactory to the Legislature that body had the right to take any other steps it saw fit. The alleged failure of the Legislative Committee to make the report in a particular manner was a matter of legislative control and did not come under the jurisdiction of the judicial branch of the Government. The commission reported. As no further duty was imposed upon it by the Legislature it ceased to exist. No writ of mandamus can reach it. The *611three respondents named owe the relator no duty in this regard and the application must he denied.

Application denied.

Justices MacLeary and del Toro concurred.
Chief Justice Hernandez and Justice Figueras did not take part in the decision of this case.